Citation Nr: 0726443	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  02-01 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased rating in excess of 10 percent 
for lumbosacral strain with degenerative changes prior to 
April 1, 2005.  

2.	Entitlement to an increased rating for lumbosacral strain, 
with degenerative changes, currently evaluated as 40 percent 
disabling.  

3.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities prior 
to May 12, 2006.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in June 2003.  

The case was remanded by the Board in January 2004.  

The Board denied the appellant's claims in a November 2005 
decision.  The appellant appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Board's decision was vacated pursuant to a December 
2006 Order, following a Joint Motion for Remand and to Stay 
Further Proceedings (Joint Motion).  The parties requested 
that the Court vacate the Board's decision regarding the 
denial of an increased ratings for lumbosacral strain, rated 
10 percent prior to April 1, 2005, and 40 percent thereafter, 
and remand the matter so that the Board could provide 
additional reasons and bases for the denials.  The Board was 
directed to remand the issue of entitlement to a total rating 
by reason of individual unemployability due to service 
connected disabilities to provide the veteran with 
notification of certain provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Court granted the Joint 
Motion and remanded the case to the Board.

In February 2007, the RO granted the issue of entitlement to 
a total rating by reason of individual unemployability due to 
service connected disabilities.  The effective date of the 
award was set as May 12, 2006.  As the veteran claimed the 
benefit prior to this date, the Board must address the matter 
of an earlier rating.  As the Board has been instructed to 
remand this issue, it will be addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
matter involving the evaluation of the veteran's low back 
disorder subsequent to April 1, 2005, will also be addressed 
in the REMAND portion of the decision and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

Prior to April 1, 2005, the veteran's low back disorder was 
manifested by range of motion of forward flexion to 70 
degrees; backward extension to 15 degrees; and lateral 
flexion to 20 degrees, bilaterally; with pain, but no muscle 
spasm.  Attacks or incapacitating episodes of intervertebral 
disc disease are not described.  The overall disability is 
productive of no more than mild impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
lumbosacral strain with degenerative changes prior to April 
1, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Codes 5292, 5295 (2001), 5237 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2002 and January 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for increased evaluation, but he was 
not specifically provided with notice of the type of evidence 
necessary to establish an effective date for the award.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for increased evaluations, any questions as to the 
appropriate effective date to be assigned is rendered moot.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

The appellant has appealed the evaluation of his low back 
disorder, which was initially rated as noncompensable at the 
time of the original grant of service connection in 1991.  In 
May 1999, the veteran claimed, among other things, an 
increased rating for his lumbar spine disorder, the rating 
for which was increased to 10 percent.  This rating remained 
in effect until April 1, 2005, when a 40 percent award was 
made.  The veteran continued his appeal of this evaluation.  
The Board will address each evaluation separately.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The regulations for the evaluation of disabilities of the 
spine were amended, effective in September 2002 and again in 
September 2003.  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292 (effective prior to September 2003).  

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (effective prior to 
September 2002).  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295 (effective prior to 
September 2003).  

In September 2002, the criteria for an evaluation of 
evaluation of intervertebral disc syndrome were changed as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................	
							60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.....................................................
	40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.....................................................
	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293.  In September 2003, these changes were incorporated 
into new diagnostic code 5243, without essential alteration.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphasia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

A report of X-ray study, performed by VA in April 1999, shows 
that the veteran had minor left convexed lumbar scoliosis, 
with some marginal osteophytes on some lumbar vertebral 
bodies.  The most prominent were on the anterior side at the 
L2-3 level.  There was some sacralization at the left 
transverse process of L5 and perhaps some slight disc space 
narrowing at the L2-3 level.  The impression was minor aging 
changes in the lumbar spine.  

A report of an employment physical examination, dated in May 
1999, includes an evaluation of the veteran's low back.  
There was no scoliosis of the thoracolumbar spine and mild 
lower lumbar facet joint tenderness.  Thoracolumbar flexion 
was intact to 70 degrees.  Extension was to 10 degrees and 
lateral flexion was to 30 degrees, bilaterally.  There was 
pressure-like low back discomfort on extension and lateral 
flexion motions.  Straight leg raising was negative to 90 
degrees, bilaterally, but this did cause some ipsilateral 
pulling low back discomfort.  Neurologic examination showed 
motor and sensory function to be intact and reflexes to be 1+ 
and symmetrical throughout.  X-ray studies reportedly showed 
mild lower lumbar facet arthropathy and disc space narrowing.  
The pertinent assessment was lumbar degenerative disc and 
joint disease.  

An examination was conducted by VA in March 2000.  At that 
time, the veteran stated that he had the onset of low back 
problems in 1973 and had injured his back on the job in 1996.  
He continued to have chronic lower back pain.  He stated that 
activities such as bending and lifting were bothersome.  
There was no radiation of pain in the lower extremities, but 
he described numbness of the lefts if he drove for more than 
one hour.  Extended periods of walking or standing were 
bothersome.  On examination, it was noted that he could stand 
erect.  There was no spasm, but he had tenderness to 
palpation in the lower midline and in the right lower lumbar 
region.  Range of motion testing showed forward flexion to 70 
degrees; backward extension to 15 degrees; and lateral 
flexion to 20 degrees, bilaterally.  He did have pain on 
motion.  On neurological evaluation he had 5/5 strength on 
muscle testing.  He was able to heel and toe walk.  He was 
able to squat and rise again.  Reflexes and sensations were 
intact in the lower extremities.  Sitting straight leg 
raising was mildly positive, bilaterally.  The pertinent 
impressions were lumbar spondylolysis and degenerative disc 
disease.  It was remarked that the veteran did have pain on 
motion that could further limit the functional ability during 
flare-ups or with increased use, but it was not feasible to 
attempt to express these limitation in terms of additional 
restrictions on motion as these matters could not "be 
determined with any degree of medical certainty."  

An MRI study was performed at a private facility in April 
2001.  This showed a subtle retrolisthesis of L2, with 
respect to L3 and mild narrowing and desiccation of the lower 
four disc spaces; a mild diffuse disc bulging at L2-3, L3-4 
and L4-5 impressions were diffuse degenerative disc space 
narrowing and disc desiccation; and an unexplained area of 
low signal intensity on the axial images adjacent to the left 
S1 nerve root.  This was not confirmed on the sagittal views 
such that it was considered a questionable artifact versus a 
left paracentral disc extrusion.  

Prescription forms, dated in June and August 2001, show that 
the veteran was seen by a VA neurologist for symptoms of 
lumbosacral spondylosis.  Water aerobics were recommended and 
medication was prescribed for spasm and pain of the low back.  
The examination report from this physician, dated in July 
2001, showed tenderness in the midline at L5-S1 with some 
paramedian tenderness as well.  There was no frank spasm.  
Straight leg raise testing was positive at 45 degrees, 
bilaterally.  Neurologic examination was remarkable only for 
a very antalgic gait.  The impression was lumbosacral 
spondylosis, with and element of intermittent S1 
radiculopathy, left greater than right.  In a July 2003 
examination report, this examiner noted that the veteran had 
tenderness at the L5-S1 level paravertebrally, bilaterally, 
with bilaterally positive straight leg raises at about 75 
degrees.  Deep tendon reflexes were trace at the ankles and 
gait was rather antalgic.  The impression was of chronic 
lumbar radiculopathy with recurrent symptomatology,.  A 
letter, also dated in July 2003, indicated that this 
physician believed that the veteran's current lumbar spinal 
condition began from an injury in service.  

The veteran and his representative have argued, in 
correspondence received by VA, at a hearing before the 
undersigned in June 2003, and in pleadings before the Court, 
that the severity of the veteran's back disorder prior to 
April 2005 showed at least moderate limitation of spinal 
motion, particularly in backward extension that is described 
as being only half of normal movement, such that a 20 percent 
evaluation should be assigned.  It has also been stated that 
the veteran had complaints of muscle spasm during this time, 
which meets one of the specific criteria for a 20 percent 
rating for lumbosacral spine.  The Board does not agree.  The 
range of motion shown in the examination reports is 
productive of only mild impairment.  The percentage ratings 
of the schedule represent as far as can practicably be 
determined the average impairment of earning capacity.  
38 C.F.R. § 4.1.  The Board does not believe that there is 
significant impairment of earning capacity found in 
restrictions of the ability to extend in the backward plane 
of movement.  Rather, forward flexion is a movement that has 
far more utility in a work environment and the veteran is 
able to flex to 70 degrees, which is near normal movement.  
Regarding the complaints of muscle spasm, it is noted that 
these must be objectively demonstrated and there is no 
examination report that documents muscle spasm.  The 
physician who prescribed medication for spasm stated that no 
frank spasm was noted in the muscles.  

The veteran could also be assigned a 20 percent evaluation 
under the criteria for intervertebral disc disease, but the 
record does not describe either attacks, used for evaluation 
purposes under the criteria in effect prior to September 
2002, or incapacitating episodes, used by the current 
criteria.  The veteran has some intermittently positive 
straight leg raising tests, but deep tendon reflexes have 
been shown to be intact, despite being only trace on 
examination in 2003, and motor and sensory function was 
normal.  While it noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities the examiner who examined the veteran in 2000 
indicated that it was not feasible to attempt to express 
these limitation in terms of additional restrictions on 
motion as these matters could not "be determined with any 
degree of medical certainty."  See DeLuca v. Brown, 8 Vet. 
App. 202, at 204-206, 208 (1995).  Under these circumstances, 
the Board can find no basis for a rating in excess of the 10 
percent award that was effective prior to April 1, 2005.  


ORDER

An increased rating in excess of 10 percent for lumbosacral 
strain with degenerative changes prior to April 1, 2005, is 
denied.  


REMAND

The veteran is also claiming an increased rating for 
lumbosacral strain, with degenerative changes, currently 
evaluated as 40 percent disabling.  It is noted that he was 
afforded a VA compensation examination in January 2007, which 
included findings relevant to his low back, but that 
examination has not been considered for the purposes of 
rating the back.  Such initial review should be undertaken by 
the RO.  

As noted, the matter relating to entitlement to a total 
rating by reason of individual unemployability due to service 
connected disabilities prior to May 12, 2006, must be 
remanded by order of the Court for additional notice.  

Accordingly, these issues are REMANDED for the following 
actions:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, 
especially as to the total rating issue.  
Appropriate notice on that issue should be 
provided.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal, to include 
the evidence recently added to the record.  
If the determination remains unfavorable to 
the veteran, he and his representative should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


